DETAILED ACTION
This Office Action is in response to Applicant’s application 16/930,433 filed on July 16, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on July 16, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on August 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Examiner opines U.S. 2021/0217819 (Lius) is the 
    PNG
    media_image1.png
    606
    709
    media_image1.png
    Greyscale
(OLED), as annotated, a photoelectric conversion layer, e.g. S [0036]; wherein the OLED is on a side, away from the base substrate, of the photoelectric conversion layer, and the orthographic projection of the photoelectric conversion layer on the base substrate is outside an orthographic projection of the OLED on the base substrate, as shown.  
Luis does not disclose, a light-filtering layer is on the base substrate wherein the OLED and the light-filtering layer are both on a side, away from the base substrate, an orthographic projection of the photoelectric conversion layer on the base substrate is at least partially overlapped with an orthographic projection of the light-filtering layer on the base substrate the light-filtering layer is light transmittable, and a transmittance of the light-filtering layer to light in a target band is smaller than or equal to a transmittance threshold, a minimum value of the target band being greater than 600 nanometers.  In short, 
U.S. 2021/0034832 (Lee) recognizes the advantages of an infrared blocking filter layer, IRC [00156], but does not show the OLED and the light-filtering layer are both on a side, away from the base substrate
    PNG
    media_image2.png
    354
    622
    media_image2.png
    Greyscale
, where H is a pin hole to receive light.
Regarding claim 17, the prior art fails to disclose a method for manufacturing an array substrate, comprising: forming an OLED, a photoelectric conversion layer, and a light-filtering layer on a base substrate; wherein the OLED and the light-filtering layer are both on a side, distal from the base substrate, of the photoelectric conversion layer, an orthographic projection of the photoelectric conversion layer on the base substrate at least partially is overlapped with an orthographic projection of the light-filtering layer on the base substrate, and the orthographic projection of the photoelectric conversion layer on the base substrate is outside an orthographic projection of the OLED on the base substrate; and the light-filtering layer is light transmittable, and a transmittance of the light-filtering layer to light in a target band is smaller than or equal to a transmittance threshold, a minimum value of the target band being greater than 600 nanometers.
Claims 2-16 and 18-20 depend directly or indirectly on claims 1 or 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893